


EXHIBIT 10.3
ROANOKE GAS COMPANY
4.26% SENIOR GUARANTEED NOTE DUE SEPTEMBER 18, 2034
No. R-3    September 18, 2014
$5,550,000    PPN 769858 D#5
FOR VALUE RECEIVED, the undersigned, ROANOKE GAS COMPANY (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Virginia, hereby promises to pay to PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY,
or registered assigns, the principal sum of FIVE MILLION FIVE HUNDRED AND FIFTY
THOUSAND DOLLARS (or so much thereof as shall not have been prepaid) on
September 18, 2034 (the “Maturity Date”), with interest (computed on the basis
of a 360-day year of twelve 30‑day months) (a) on the unpaid balance hereof at
the rate of 4.26% per annum from the date hereof, payable semiannually, on the
first day of June and December in each year, commencing with the June or
December next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.26% or (ii) 2.0% over the rate of interest publicly
announced by Wells Fargo Bank, National Association from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America in the
manner and method provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of July 31,
2014 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.




--------------------------------------------------------------------------------




This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
Commonwealth of Virginia excluding choice-of-law principles of the law of such
Commonwealth that would permit the application of the laws of a jurisdiction
other than such Commonwealth.
 
ROANOKE GAS COMPANY


By: /s/ John S. D'Orazio
   Name: John S. D’Orazio
   Title: President


By: /s/ Paul W. Nester
   Name: Paul W. Nester
   Title: Chief Financial Officer







